                 Case 08-11006-BLS           Doc 1889       Filed 02/06/20      Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                         Chapter 11

Jevic Holding Corp., et al.,1                  Case No. 08-11006 (BLS)

                  Debtors.                     Re: D.I. 1885


           LIMITED OBJECTION OF SUN CAPITAL TO MOTION OF CHAPTER 7
              TRUSTEE, GEORGE L. MILLER, FOR AN ORDER APPROVING
            SETTLEMENT AGREEMENT PURSUANT TO FED. R. BANKR. P. 9019

           Sun Capital Partners IV, LP, Sun Capital Partners Management IV, LLC, and Sun Capital

 Partners, Inc. (collectively “Sun Capital”) hereby objects (this “Limited Objection”) to Motion of

 Chapter 7 Trustee, George L. Miller, for an Order Approving Settlement Agreement Pursuant to

 Fed. R. Bankr. P. 9019 (D.I. 1885)2 (the “Motion”). In support of this Limited Objection, Sun

 Capital respectfully states as follows:

                                              BACKGROUND

           1.      On December 31, 2008, the Official Committee of Unsecured Creditors (the

     “Committee”) commenced an adversary proceeding (the “Adversary Proceeding”) against CIT

     Group/Business Credit, Inc. (“CIT”), which was later amended to include Sun Capital.

           2.      On October 7, 2011, the Committee filed the Second Amended Complaint and

     Objection to Claims (the “Complaint”).

           3.      Subject to Bankruptcy Court approval, the Debtors, the Committee, Sun Capital,

     and CIT entered into the Settlement Agreement and Release dated as of June 22, 2012.

 1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
           identification number are Jevic Holding Corp. (8738), Creek Road Properties, LLC (9874) and
           Jevic Transportation, Inc. (3402).
 2
           The use of “D.I.” references docket items in the above-captioned cases while the use of “A.D.I.”
           references docket items in the Adversary Proceeding (defined below).


 13482276.3
                 Case 08-11006-BLS          Doc 1889      Filed 02/06/20       Page 2 of 5




          4.      On December 4, 2012, over the objection of certain former employees of the

    Debtors (the “WARN Plaintiffs”), the Bankruptcy Court entered the Settlement and Dismissal

    Order.3

          5.      As part of the settlement approved by the Settlement and Dismissal Order, Sun

    Capital assigned its lien on the Debtors’ remaining cash to a trust (approximately $1.7 million at

    the time of the settlement), which would first pay all of the priority unsecured creditors

    (including tax creditors) except WARN Plaintiffs and then pay general unsecured creditors on a

    pro rata basis.4

          6.      On October 11, 2013, pursuant to paragraph 11 of the Settlement and Dismissal

    Order, the Debtors and the Committee filed the Certification of Counsel Regarding Satisfaction

    of Conditions in Order Approving Joint Motion of the Debtors, CIT, Sun Capital and the

    Official Committee of Unsecured Creditors Pursuant to 11 U.S.C. Section 105(a), 349 and

    1112(b) and Fed. R. Bankr. P. 9019 for Entry of an Order: (I) Approving Settlement Agreement

    and Releasing Claims; (II) Dismissing the Debtors’ Cases Upon Implementation of Settlement;

    and (III) Granting Related Relief (D.I. 1741) (the “Certification”). The Certification provided

    that the conditions to the Settlement and Dismissal Order have been satisfied, including “that all

    remaining funds in the estates, which are subject to Sun [Capital’s] lien, have been transferred

    to the Trust to make pro rata distributions to holders of Allowed Resolved Priority Claims and

    Allowed GUC Claims after dismissal of the Chapter 11 Cases . . . .”


3
          Undefined terms used herein shall have the meanings ascribed to them in the Motion.
4
          Sun Capital’s lien on the Debtors’ cash collateral was acquired in connection with the Debtors’
          prepetition credit facility with the CIT as agent and certain other lenders and lienholder parties
          thereto (the “Prepetition Lenders”). In connection with the execution of a forbearance agreement
          among the Prepetition Lenders and the Debtors, Sun Capital agreed to provide a $2 million
          limited guaranty of the Prepetition Facility (the “Guaranty”). Under the Guaranty, Sun Capital is
          subrogated to the Prepetition Lenders’ first priority secured lien in the Debtors’ assets.

                                                      2
             Case 08-11006-BLS         Doc 1889       Filed 02/06/20   Page 3 of 5




      7.      As provided in the Motion, on or about October 14, 2013, General Electric

Capital Corporation (“GEC”) received a distribution on account of its general unsecured claim

against the Debtors as a result of the vacated Settlement and Dismissal Order.

      8.      On March 22, 2017, the Supreme Court issued its opinion reversing the

Settlement and Dismissal Order and remanding the Bankruptcy Cases for further proceedings

consistent with its opinion. On May 12, 2017, the District Court for the District of Delaware

entered an order vacating the Settlement and Dismissal Order.

      9.      On May 22, 2018, the Court converted the Debtors’ bankruptcy cases from

chapter 11 to chapter 7 proceedings. George L. Miller was appointed as the chapter 7 trustee

(the “Trustee”) of the Debtors’ bankruptcy estates.

      10.     As a result of the conversion of the Debtors’ bankruptcy cases to proceedings

under chapter 7 or title 11 of the United States Code, the Committee was dissolved.

      11.     On April 12, 2018, the Trustee filed the Motion to Substitute Chapter 7 Trustee as

Real Party in Interest (A.D.I. 121) and the corresponding brief in support thereof (A.D.I. 122),

whereby the Trustee seeks to be substituted for the Committee as the real party in interest in the

Adversary Proceeding.

                                   LIMITED OBJECTION

      12.     Sun Capital objects to the Motion because the Trustee seeks to recover a portion

of the distribution GEC received in connection with the now-vacated Settlement and Dismissal

Order that was funded by Sun Capital. As a result, the returned settlement proceeds should not

go to the Trustee, but should be returned to Sun Capital.

      13.     The law is clear that upon a reversal by an appellate court, the lower court’s ruling

is a nullity and the parties should be returned to their positions prior to the lower court ruling.



                                                3
             Case 08-11006-BLS         Doc 1889      Filed 02/06/20      Page 4 of 5




See In re John Galt Energy, Inc., 75 B.R. 658, 666 (Bankr. E.D.N.Y. 1987) (“[T]he legal effect

of the reversal by an appellate court is to render the judgment of the lower court a nullity, just as

if it never existed, and to restore positions to their status quo ante the lower court ruling.”);

Dahm v. First American Title Insurance Co., 2008 WL 2704761, at *2 (N.D. Ill. 2008) (holding

that “[a]fter a judgment is vacated, it is entirely destroyed and the parties are restored to” the

status quo ante); see also see also Bethlehem Steel Corp. v. Bankers Trust Company, 761 F.2d

943 (3d Cir. 1985) (explaining that following reversal and remand, the case returns to the lower

court for a new determination as though it had not been decided). Because the Settlement and

Dismissal Order was vacated, Sun Capital’s assignment of its lien on the Debtors’ cash

collateral to the trust is void, and the parties to the settlement must be returned to the status quo

prior to entry of the Settlement and Dismissal Order.

      14.     Accordingly, Sun Capital is the only party that has an interest in, and rights to, the

GEC settlement payment. Indeed, this is true for any funds the Trustee recovers as a result of

avoidance or disgorgement actions the Trustee brings against priority and general unsecured

creditors who received distributions pursuant to the Settlement and Dismissal Order. The

Trustee should not have access to, or the ability to use, any such recovered funds.

                                 RESERVATION OF RIGHTS

      15.     Sun Capital reserves and preserves all of its rights, claims, causes of action and

defenses with respect to any recovery of funds by the Trustee in connection with the Motion or

other actions and settlements in which the Trustee is involved related to distributions priority

and general unsecured creditors received as a result of the Settlement and Dismissal Order.

Further, Sun Capital reserves and preserves all of its rights, claims, causes of action and

defenses in connection with the Adversary Proceeding or that it may assert against the Trustee.



                                                 4
              Case 08-11006-BLS          Doc 1889      Filed 02/06/20   Page 5 of 5




                                           CONCLUSION

       WHEREFORE, Sun Capital respectfully requests that the Court deny the Motion and

grant such other and further relief as is just and proper.

Dated: February 6, 2020

                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Matthew O. Talmo
                                       Curtis S. Miller (No. 4583)
                                       Matthew O. Talmo (No. 6333)
                                       1201 North Market Street, Suite 1600
                                       Wilmington, DE 19801
                                       Telephone: (302) 658-9200
                                       Facsimile: (302) 658-3989
                                       cmiller@mnat.com
                                       mtalmo@mnat.com

                                       -and-

                                       KIRKLAND & ELLIS LLP
                                       James A. Stempel
                                       300 North LaSalle
                                       Chicago, Illinois 60654
                                       Telephone: (312) 862-2000
                                       Facsimile: (312) 862-2200
                                       jstempel@kirkland.com

                                       James P. Gillespie, Esq.
                                       655 Fifteenth Street, N.W.
                                       Washington, D.C., 20005-5793
                                       Telephone: (202) 879-5000
                                       Facsimile: (202) 879-5200
                                       james.gillespie@kirkland.com

                                       Counsel to Sun Capital




                                                  5
